Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reasons for allowance of the claims are the inclusion of prior art of records do not disclose claimed  elements of “determine whether a maximum permissible exposure (MPE) event in an applicable band is triggered based on body proximity sensing (BPS) operations; in response to a determination that the MPE event is triggered, determine a safe transmit power level associated with the applicable band by which to transmit with; and suspend the BPS operations based on the safe transmit power level and one or more conditions being satisfied; a radio frequency (RF) interface, configured to provide, to RF circuitry, data for a millimeter Wave (mmW) transmission at or below the safe transmit power level” in independent UE claims 1, 10 and of “process new radio (NR) communications in millimeter wave (mmW) frequency on one or more bands; and process a data set of safe transmit power levels associated with different bands to enable a determination of whether a maximum permissible exposure (MPE) event in the one or more bands is triggered based on body proximity sensing (BPS) operations and in response to a transmit power level being less than an entry in the data set or data table suspending the BPS operations” in independent Base station claims 18.
TAHERZADEH BOROUJENI et al. US 2021/0266976 A1 discloses only in Figures 4-6 and 102]-[103], [90] that, “[102] As shown by reference number 640, UE 620 may determine a configuration for a PRACH communication based at least in part on a determination that a PRACH communication is subject to an MPE condition. UE 620 may determine if the PRACH communication is subject to an MPE condition by using one or more sensors (e.g., ultrasonic proximity sensor, thermal proximity sensor, diode sensor, and/or the like) to determine that a human or a body part of a human is nearby and/or may be in a beam path between UE 620 and BS 610. UE 620 may compare detection information, obtained by the one or more sensors, and a proximity threshold to determine whether there is an MPE condition. UE 620 may also make an MPE condition determination based at least in part on a frequency range, a spatial filter configuration, a power density, a transmit power, a length of the PRACH communication, and/or the like for the PRACH communication. The configuration for the PRACH communication may be the configuration received from BS 610, or UE 620 may use a configuration included in stored configuration information; [103] In some aspects, UE 620 may determine the configuration based at least in part on a combination of an MPE constraint and an SSB-based RSRP. For example, UE 620 may determine the configuration based at least in part on a result of comparing an RSRP for an SSB broadcast and an RSRP threshold that applies to an MPE constraint (e.g., when there is body proximity for an uplink transmission panel of UE 620 and/or a direction of the UE beam). The RSRP threshold that applies to an MPE constraint may be different (e.g., lower) than an RSRP threshold that does not apply to an MPE constraint. For example, the RSRP threshold that applies to an MPE constraint may be the RSRP threshold that does not apply to the MPE constraint minus a threshold offset. The threshold offset may be, for example, 5 decibels (dBs). A difference between the RSRP threshold that applies to an MPE constraint and the RSRP threshold that does not apply to the MPE may be based at least in part on a frequency band for the PRACH communication. In some aspects, UE 620 may receive an RSRP threshold from BS 610. In other words, UE 620 may choose another PRACH configuration with more transmission time or more transmit power if a strength of an SSB broadcast does not satisfy a threshold signal level, and that other PRACH configuration may be a first configuration if there is no MPE constraint and a second configuration if there is an MPE constraint”; and “[90] As shown in FIG. 5A, UE 520 and BS 510 may have the capability to communicate via one or more beams. In some cases, an uplink beam, such as beam 530, may be a mmWave beam that carries a communication in the mmWave frequency band. The communication may be a PRACH communication, such as a msg1 preamble (4-step RACH procedure) or a msg1 preamble (2-step RACH procedure), as described in connection with FIGS. 4A and 4B. When transmitting in the mmWave frequency band, a transmitter may use a higher antenna gain than when transmitting in the sub-6 GHz frequency band. As a result, the effective isotropic radiated power (EIRP), which represents the radiated power in a particular direction (e.g., the direction of the beam), may be higher for mmWave communications than for sub-6 GHz communications. Some governing bodies have placed restrictions on the peak EIRP that can be directed toward the human body. These restrictions are sometimes referred to as MPE limitations or MPE constraints”.
TAHERZADEH BOROUJENI is silent in said claimed elements in independent claims 1, 10, 18 above.
RIMINI US 2020/0336222 A1 discloses only in Abstract, Figures 1-2 and [32]-[34] that, “[32] In an embodiment, other techniques to detect proximity with a human body such as through the use of cameras, motion detectors (such as accelerometers and/or gyros), and measuring rf field blockage from a known source may also be usable to detect the presence of a human body or of other living objects. When proximity to the human body is detected by the MPE proximity sensor control unit 280, the MPE proximity sensor control unit 280 will trigger monitoring and/or moderation and/or reduction of 5G NR or other transmit signal power levels to meet government mandated maximum permissible exposure (MPE) levels. Similarly, if failure of the MPE proximity sensor is detected, such as through low TX_Pwr power levels and/or low mutual coupling receive power (MC_Rx_Pwr) levels, the MPE proximity sensor control unit 280 may trigger cancellation or blockage of 5GNR or other high power signal emissions; and [33] Application processor (AP) 290, or other processor, will, in an embodiment, generate a user notification message if the Tx_Pwr levels and/or MC_Rx_Pwr levels fall below proximity-based MPE threshold power levels. A user warning notification may be displayed on display 295 and/or, in various embodiments, notification may include a flashing LED, device vibration, a transmit power back-off and/or device shut down or various combinations thereof; and [34] In the case of a malfunction or breakdown of existing MPE proximity sensor devices, the malfunction or breakdown should be detected to avert a condition where 5GNR or other communication power levels exceed maximum permissible emission levels while a human or other living object is present, likely through communications transmitter shutdown or transmit power back-off and user notification of the fault condition(s)”.
RIMINI is silent in said claimed elements in independent claims 1, 10, 18 above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI V NGUYEN whose telephone number is (571)272-3901. The examiner can normally be reached M-F 8:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center/ for more information about Patent Center and https://www.uspto.gov/patents/docx/ for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAI V NGUYEN/Primary Examiner, Art Unit 2649